DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 10-18 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2-5, 12-15 and 21, a combination of limitations that “an antenna, including a solid rectangular metallic substrate body having opposing planar faces and defining a length and a width of the antenna, the antenna electrically coupled with the printed circuit board of the control module and positioned within the interior cavity of the main housing, the printed circuit board having an area larger than an area of the metallic substrate body defined by the length and width thereof and the antenna being mounted along a portion of the printed circuit board sized to accommodate the length and width of the antenna and being oriented with the planar faces thereof parallel to the lower interior surface along both the length and width thereof”. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 17, 22 and 23, a combination of limitations that “an antenna, including a solid rectangular metallic substrate body having opposing planar faces and defining a length and a width of the antenna, the antenna electrically coupled with the control module and positioned within the interior cavity of the main housing proximate the lower outer surface and being oriented with the planar faces thereof parallel to the lower interior surface along both the length and width thereof”. None of the reference art of record discloses or renders obvious such a combination.
claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 10, 11, 20 and 24, a combination of limitations that “an antenna including a body of a flexible, metallic material and electrically coupled with the control module and positioned within the interior of the main housing along and in contact over a portion of the front wall extending continuously in the at least two perpendicular directions, the body being shaped to generally match a shape of a portion of the front wall by varying along the at least two perpendicular directions”. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






BJ
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845